DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-12 are pending and have been examined in this application. 
Claims 1-11 are amended, claim 12 is new. 
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 03/04/2022 and reviewed by the Examiner.
Election/Restrictions
Applicant’s election of sub group species 1B (FIG 42 Tab shaped curved) in the response filed 01/31/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 1 line 11 “the adhesive surface” lacks antecedent basis.
Claim 1 line 13 “the width of the bottom edge of the replaceable insert” lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2014134371 A1) to Lazarchik in view of (US 5630290 A) to Wade and (US 5915948 A) to Kunze.
In regards to claim 1, Lazarchik teaches a replaceable insert (Lazarchik; insert connected to bottom surface 850 and better seen in embodiment FIG 3 134) for use with an insect trapping cartridge (Lazarchik; 814), comprising: an elongate, substantially planar adhesive surface (Lazarchik; 136) for trapping an insect having a top portion and a bottom portion (Lazarchik; top portion and bottom portion seen in FIG 3) and a longitudinal centerline (Lazarchik; annotated centerline represented by dotted line below) extending (Lazarchik; 818 or L1 below) extending away from the adhesive surface (Lazarchik; see FIG 21), having a longitudinal centerline, a first side edge and a second side edge (Lazarchik; see L1 below which has two side edges).

    PNG
    media_image1.png
    700
    660
    media_image1.png
    Greyscale

Lazarchik fails to explicitly teach
The tab having the first side edge and the second side edge converge at a proximal end of the tab, the width of the substantially planar, elongate tab decreases toward the proximal end of the tab. 

Wade teaches the tab (Wade; 50) having the first side edge and the second side edge converge at a proximal end of the tab (Wade; see FIG 6, where the curved shape of tab 50 converges at a proximal end), the width of the substantially planar, elongate tab decreases toward the proximal end of the tab (Wade; see FIG 6, where the width of the tab decreases from the top of the tab to the proximal end, creating the curved perimeter).

    PNG
    media_image2.png
    733
    671
    media_image2.png
    Greyscale

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lazarchik such that its tab has a curved profile such as the one taught by Wade. The curved tab is advantageous in that it eliminates the corners of the tab, and facilitates insertion of the tab into a slot since there are no corners which could interfere with the edges of the slot, making it easier for users to exchange the adhesive insert.
Lazarchik as modified by Wade fail to explicitly teach wherein the longitudinal centerline of the tab is laterally offset from about 11 mm to about 15 mm from the longitudinal centerline of 
Kunze teaches a tab with a longitudinal centerline offset from the centerline of the adhesive surface (Kunze; see where tabs on outer ends of 18a, 18b are located offset from the center, where the centerline of each tab is unaligned with the centerline of the entire adhesive surface).

    PNG
    media_image3.png
    504
    684
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tab of Lazarchik such that its repositioned offset from the centerline as taught by Kunze. Repositioning the tabs would be advantageous in order to assist in positioning the adhesive board on the base.
Lazarchik as modified by Kunze fail to explicitly teach wherein the longitudinal centerline of the tab is laterally offset from about 11 mm to about 15 mm from the longitudinal centerline of 
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to reposition the tab to be offset from the center by 11-15 mm, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Additionally, the position of the tab lacks criticality, page 33 line 8-16 of specification of the instant application states the offset distance can be 11 to 15 mm in some configurations, but does not state criticality for this specific offset distance so long as the tab itself is offset from the centerline and does not overlap with the longitudinal centerline, which is taught by Lazarchik, Wade, and Kunze.
	Repositioning the tab such that it’s offset by a distance of 11-15 mm may be advantageous in order to ensure appropriate spacing away from the center to assist in positioning the cartridge within the corresponding opening.
Additionally, it would have been an obvious matter of design choice to make the tab have a width at its vertical midpoint that is less than 25% of the width of the bottom edge of the replaceable insert, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Additionally, the width of the tab lacks criticality, as page 32 lines 27-29 states that the lateral width of the tab can be less than 25% of the lateral width as an example, but fails to provide criticality as to the functionality of this sizing. 
The lateral width of the tab being less than 25% of the lateral width of the proximal end can be advantageous to decrease the amount of material required to make the device, thus making it more cost efficient, but additionally ensuring the tab is still large enough to actuate the switch itself.


  In regards to claim 102, Lazarchik as modified by Wade and Kunze teaches the replaceable insert according to claim 1, but fail to explicitly teach wherein the substantially planar, elongate tab has a width from about 1 mm to about 14 mm, and a longitudinal length from about 8 mm to about 50 mm, and a length from about 8 mm to about 50 mm.  
However, it would have been an obvious matter of design choice to make the tab width from about 1-14 mm and a length of 8-50mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Additionally, the width and length of the tab lacks criticality, as page 33 lines 27-29 states that the lateral width of the tab can be 1-14mm or 5-13 mm, and a length from 8-50mm or 10-18mm, but fails to provide criticality as to the functionality of this sizing. 
The width being 1-14mm and the length being 8-50 mm is advantageous to limit the amount of material required to make the device, thus making it more cost efficient, but additionally ensuring the tab is still large enough to actuate the switch itself.

In regards to claim 3, Lazarchik as modified by Wade and Kunze teaches an insert according to claim 1, further comprising a frame (Lazarchik; L2 below) at least partially surrounding the elongate, substantially planar adhesive surface (Lazarchik; surrounds 136 below).  

    PNG
    media_image1.png
    700
    660
    media_image1.png
    Greyscale

In regards to claim 154, Lazarchik as modified by Wade and Kunze teach the replaceable insert according to claim 3, wherein the substantially planar, elongate tab depends from the frame (Lazarchik; see FIG 21 where 818 depends from 850 or where L1 depends from L2 above).  

In regards to claim 5, Lazarchik as modified by Wade and Kunze teaches the replaceable insert according to claim 3, wherein the substantially planar, elongate tab is unitary with the frame (Lazarchik; see FIG 3 where L1 is unitary with L2, or FIG 21 where 818 is unitary with the bottom of 850).  

In regards to claim 6, Lazarchik as modified by Wade and Kunze teaches the replaceable insert according to claim 1, wherein the replaceable insert (Lazarchik; 134 corresponds in size dimensions to the trapping portion 114) has an overall length from about 2 cm to about 10 cm (Lazarchik; [0051] where the height can be 2-20 cm or 2-13 cm which covers the range of 2-10 cm) and an overall width from about 2 cm to about 9 cm (Lazarchik; [0051] where the height can be 2-20 cm wide which covers the range of 2-9 cm wide).  

In regards to claim 7, Lazarchik as modified by Wade and Kunze teaches the replaceable insert according to claim 1, wherein the replaceable insert has an overall thickness 20between about .05 mm and about 3 mm (Lazarchik; [0051] the thickness of the adhesive is in a range of 0.05-0.2 mm, which is within 0.05-3 mm).  

In regards to claim 8, Lazarchik as modified by Wade and Kunze teaches the replaceable insert according to claim 1, but fail to explicitly teach wherein the elongate, substantially planar adhesive surface has an overall length from about 1.5 cm to about 9.5 cm and an overall width from about 1.5 cm to about 8.5 cm. 
However, it would have been an obvious matter of design choice to make the adhesive surface have an overall length from 1.5-9.5 cm and overall width from 1.5-8.5 cm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Additionally, the width and length of the adhesive surface lacks criticality, as page 8 only states the surface area of the adhesive portion can be between 25-150 cubic centimeters, but fails to provide criticality as to the functionality of this sizing. 


In regards to claim 9, Lazarchik as modified by Wade and Kunze teach the replaceable insert according to claim 1, wherein the substantially planar, elongate tab extends away in substantially the same plane as the adhesive surface (Lazarchik; see FIG 21 where 818 depends from 850 or where L1 depends from L2 above, in the same plane of the adhesive 136).  

In regards to claim 10, Lazarchik as modified by Wade and Kunze teach the replaceable insert according to claim 1, but fail to explicitly teach wherein the substantially planar, elongate tab has a bottom portion, wherein the bottom portion of the substantially planar, elongate tab has a longitudinal length distally extending at least 10 mm from a proximal-most point of the bottom 5portion.  
However, it would have been an obvious matter of design choice to make the tab have a length of at least 10 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Additionally, the length of the tab lacks criticality, as page 32 of the specification states a variety of ranges for the longitudinal length of the tab, including a range from 8mm to 50mm as examples, and does not state criticality for the functionality of the tab’s length specifically being at least 10 mm.
The tab being at least 10 mm may be advantageous in that a larger tab would be held in a deeper corresponding opening, and would provide a much more secure grip on the tab. 

In regards to claim 11, Lazarchik as modified by Wade and Kunze teach the replaceable insert according to claim 10, wherein the bottom portion of the substantially planar, elongate tab has a maximum overall width from about 1 mm to about 14 mm, and a longitudinal length from about 8 mm to about 50 mm.
However, it would have been an obvious matter of design choice to make the tab width from about 1-14 mm and a length of 8-50mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Additionally, the width and length of the tab lacks criticality, as page 32 states that the lateral width of the tab can be the tab width from about 1-14 mm and a length of 8-50mm, but fails to provide criticality as to the functionality of this sizing. 
The width being from about 1-14 mm and a length of 8-50mm is advantageous to limit the amount of material required to make the device, thus making it more cost efficient, but additionally ensuring the tab is still large enough to actuate the switch itself.

In regards to claim 12, Lazarchik as modified by Wade and Kunze teach the replaceable insert according to claim 1, wherein the first side edge and the second side edge of the substantially planar, elongate tab are curved (Wade; see FIG 6 where each edge is curved to converge at a proximal end of the tab).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection including the reference of Wade teaches the amended limitations and has not been specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647